Exhibit 23.3 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS We hereby consent to (a) the incorporation by reference in the Registration Statement on Form S-3 (No. 333-192094) (the “Form S-3”) of Yuma Energy, Inc., a California corporation (the “Company”), of our reserves report of Yuma Energy, Inc., a Delaware corporation (“Yuma”), dated effective December 31, 2013, which appears in the Registration Statement on Form S-4 of the Company, and (b) all references to our firm, including under the headings “Experts” and “Summary” in the prospectus included in such Form S-3, and the information contained in our reserves report in such prospectus. NETHERLAND, SEWELL & ASSOCIATES, INC. By: /s/ C. H. (Scott) Rees III C. H. (Scott) Rees III, P.E. Chairman and Chief Executive Officer Dallas, Texas October 20, 2014 Please be advised that the digital document you are viewing is provided by Netherland, Sewell & Associates, Inc. (NSAI) as a convenience to our clients. The digital document is intended to be substantively the same as the original signed document maintained by NSAI. The digital document is subject to the parameters, limitations, and conditions stated in the original document. In the event of any differences between the digital document and the original document, the original document shall control and supersede the digital document.
